Citation Nr: 1753921	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear sensorineural hearing loss. 

2.  Entitlement to service connection for left ear sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1995 to October 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veteran's Law Judge during an October 2016 hearing in San Antonio, Texas.  A transcript is of record.  

In a November 2017 letter, the Veteran's representative confirmed that there is no additional evidence to be submitted on this matter and requested that the Board proceed with the appeal. 


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss for VA purposes in his right ear. 

2.  The Veteran entered service with preexisting hearing loss in his left ear and this condition was not aggravated in service.

3.  The evidence of record stands at least in equipoise that the Veteran's tinnitus is due to acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear sensorineural hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2017).

2.  The criteria for service connection for left ear sensorineural hearing loss have not been met.  38 U.S.C. §§ 1110, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.3159(b) (2017).  Here, the RO issued pre-adjudicatory notice to the Veteran in October 2009 that satisfied the duty to notify.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.  § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records were obtained, and a VA examination was provided in June 2010.  As discussed in greater detail below, the VA examination was adequate to decide the claim. 

For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 


II.  Service Connection for Hearing Loss

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R.  § 3.303(d).

Hearing loss is a disability for VA purposes when one of the following conditions are met: (1) an auditory threshold at frequencies of either 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; (2) auditory thresholds for at least three of the aforementioned frequencies are 26 decibels or greater; or (3) Maryland CNC Test speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  But see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels, while anything above 20 decibels indicates some degree of hearing loss). 

Bilateral hearing loss and tinnitus are chronic diseases that may be service connected on a presumptive basis if they were diagnosed in service or if they manifested to a degree of at least 10 percent within one year following service.  38 U.S.C. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If chronicity is not established in service or in the presumptive period, a continuity of symptoms after discharge can support a claim for a disability that was otherwise noted in service.  38 C.F.R. §§ 3.303(b), 3.307; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir 2013) (finding continuity of symptoms only satisfies the nexus requirement if the claimed disability is a chronic disability listed under 38 C.F.R. § 3.309(b)).

In establishing service connection, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service except as to defects or disorders noted at entry into service or where clear and unmistakable evidence demonstrates that the condition preexisted entry into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

If a preexisting disability is noted upon entry into service, a veteran must bring a claim for service connected aggravation of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a)-(b).  It is the veteran who bears the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  The veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability at least as likely as not increased in severity during service.  Once aggravation is established, the government bears the burden of showing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A temporary exacerbation of symptoms of a preexisting disability is not sufficient to constitute aggravation in service.  There must be a non-temporary worsening of the underlying condition.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection for sensorineural hearing loss in his right ear; however, a review of the record reveals that the Veteran does not have a current hearing loss disability in his right ear that meets the requirements of 38 C.F.R. § 3.385.  At his October 2010 VA examination, the Veteran's audiometric tests demonstrated auditory thresholds of 15 decibels at 500, 1000 and 4000 Hertz, and 10 decibels at 2000 and 3000 Hertz.  The Veteran's speech recognition score was 94 percent.  These values do not constitute hearing loss for VA purposes.  

Although the Veteran is competent to testify as to his difficulty with hearing, the diagnosis of hearing loss itself requires specialized medical knowledge or training and it is not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  

Accordingly, service connection is not available on any of the applicable bases regardless of the theory of entitlement.  The Veteran's claim for service connection for hearing loss in his right ear must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without proof of a present disability, there can be no valid claim). 

Left Ear Hearing Loss

The Veteran contends that he is entitled to service connection for sensorineural hearing loss in his left ear. 

The medical evidence of record shows that the Veteran currently has sensorineural hearing loss in his left ear that is considered disabling for VA purposes.  At his June 2010 VA examination, the Veteran's audiometric tests revealed auditory thresholds at 55 decibels at 3000 Hertz and 60 decibels at 4000 Hertz.  His speech recognition score was 72 percent.  Accordingly, the Veteran meets the first element of service connection for sensorineural hearing loss in his left ear. 

Unfortunately, the Veteran is not entitled to service connection for hearing loss in his left ear because it preexisted service and was not aggravated in service.  The presumption of aggravation does not attach because there is no evidence that the Veteran's hearing loss increased in severity during service.

During medical testing at enlistment in March 1995, the Veteran's audiometric evaluation recorded hearing loss at 4000 Hertz in the left ear, measuring the auditory threshold at 50 decibels, which constitutes a hearing loss disability under 38 C.F.R. § 3.385.  This constitutes a defect noted upon entry into service and service connection will be based on whether service aggravated the preexisting left ear hearing loss.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  In December 1996, two audiometric evaluations again measured auditory thresholds at 50 decibels at 4000 Hertz in the left ear.  The examiner noted high frequency sensorineural hearing loss in the left ear on the Veteran's Report of Medical Examination. 

The Board recognizes that on his Reports of Medical History completed at enlistment and entry into service, the Veteran indicated his belief that he did not suffer from any hearing loss.  The Veteran is competent to report experiences observable by his senses, including his understanding as to whether he is experiencing hearing loss.  However, he is not competent to provide a diagnosis or lack thereof for hearing loss as this requires specialized medical training and knowledge, as well as audiometric testing.  Jandreau, 492 F.3d at 1377-78.  The audiograms taken concurrently with these self-assessments establish that the Veteran's hearing loss in his left ear pre-existed service.  Accordingly, the Veteran was not sound upon entry into service. 

The record further demonstrates that there was no increase in disability during service to establish the presumption that the hearing loss was aggravated by service.  Audiograms taken during active duty in September 1997, February 1998 and May 1998 indicate that the Veteran's hearing remained stable.  Auditory thresholds at 4000 Hertz were consistently noted at 50 decibels.  While those at 6000 Hertz rose from 45 and 65 decibels in 1995 to 70 decibels in 1997, they fell back to 55 decibels in 1998.  At separation, the Veteran's auditory thresholds at the 4000 and 6000 frequencies remained at 50 and 55 decibels, respectively, demonstrating no shift during service at 4000 Hertz and a shift of only 5 decibels at 6000 Hertz.  The Board notes that while 6000 Hertz does not apply for the purposes of 38 C.F.R. § 3.385, even that frequency does not demonstrate an aggravation.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the Veteran did not experience any non-temporary worsening in his hearing to constitute aggravation in service.  See Hunt, 1 Vet. App. at 297.  

Furthermore, following a VA examination in June 2010, and after reviewing the claims file and noting the Veteran's accounts of noise exposure in service, the VA examiner opined that the Veteran's hearing loss is not related to service because his enlistment and separation physicals demonstrate that no significant threshold shift occurred during service.  This conclusion is consistent with the Veteran's lay statements at separation.  On his Report of Medical History completed in August 1998, the Veteran indicated that he had not experienced any hearing loss.  On his Report of Medical Assessment completed the same day, the Veteran indicated his health had not changed since his last medical examination, he had not suffered from any injury while on active duty for which he did not seek medical care, he had no current concerns or questions about his health, and he had no intention to seek VA disability compensation.  The Board notes the Veteran's assertions in his July 2010 Notice of Disagreement that he complained about his hearing in service to those conducting his hearing tests and they told him his hearing loss was "progressing, but not enough."  

The Veteran reports that during service he was exposed to multiple large cannon blasts, sometimes without hearing protection.  At his October 2016 hearing, the Veteran recounted one specific incident in which his hearing protection fell out of his ears prior to firing a cannon and the blast was so loud it knocked him on the ground.  The Veteran is competent to report exposure to hazardous noise in service, as he has personal knowledge and noise is lay observable.  His reports are credible and entitled to probative weight as they are corroborated by his Military Occupational Specialty of Cannon Crewman.  However, as discussed above, the Veteran is not competent to opine that this actually caused a non-temporary worsening of his preexisting hearing loss.  Jandreau, 492 F.3d at 1377-78.  Accordingly, the Board finds that the Veteran has not discharged his burden to show that his preexisting hearing loss was aggravated during service and his claim on this basis must be denied.

Furthermore, the presumption of service connection for chronic diseases under 38 C.F.R § 3.309(a) does not apply in this case because the record does not show any aggravation of the Veteran's hearing loss to a compensable degree within one year following service, and there are no symptoms of hearing loss noted in service.  

Based on all the evidence of record, the Board finds that the Veteran does not meet the requirements for service connection under any applicable theory of entitlement.  His claim for service connection for hearing loss in his left ear must be denied.  Brammer, 3 Vet. App. at 225. 

III.  Service Connection for Tinnitus

The Veteran contends that he has bilateral tinnitus due to acoustic trauma he sustained in service.  

Tinnitus is a unique disability, as it is defined as being subjective, with its diagnosis generally determined by whether a lay person claims to experience it.  See Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary [hereinafter DORLANDS] 1714 (28th ed. 1994)); DORLANDS, 1956 (31st ed. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature", and it is capable of lay observation.  With specific regard to tinnitus, a veteran is competent to testify to in-service acoustic trauma, in-service symptoms, and post-service symptoms because "ringing in the ears is capable of lay observation."  Barr v. Nicholson, 21. Vet. App. 303, 309 (2007);  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Veteran is competent to provide a diagnosis and the causal link or nexus to service.

The Veteran has demonstrated that he currently suffers from tinnitus, as he reported constant ringing in both ears at his June 2010 VA examination and at his October 2016 hearing.  As outlined above, the Board concedes that the Veteran experienced acoustic trauma while in service.  Accordingly, the Veteran meets elements (1) and (2) required for entitlement to service connection for tinnitus. 

There is conflicting evidence regarding the third element for direct service connection.  The Veteran contends that he began experiencing constant ringing in both ears approximately one year into service following noise exposure on firing missions, and that he has experienced ringing in both ears ever since.  In his October 2016 testimony, he explained that ear protection was not always available to him and, on one particular occasion, his ear protection fell out immediately prior to cannon fire that was so loud it knocked him on the ground.  Upon entry into service in December 1996, the Veteran denied experiencing tinnitus and tinnitus was not noted upon entry.  Thus, with regard to this disability, the Veteran was in sound condition upon entry into service and its occurrence thereafter may be attributed to service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

Conversely, the Veteran's June 2010 VA examination concludes that the Veteran's tinnitus is less likely related to the Veteran's in-service noise exposure, noting that it is as likely as not attributable to the Veteran's preexisting hearing loss.  The Board notes, however, that the VA examiner appears to ignore the presumption that the Veteran was sound on enlistment.  Furthermore, the Veteran reports experiencing tinnitus in both ears whereas his hearing loss is limited to his left ear.  

Given the unique nature of tinnitus that allows for lay diagnosis, the Board attributes significant probative weight to the Veteran's reports that he experienced tinnitus during service and since separation.  Accordingly, the Board finds that the evidence as to service connection for tinnitus is in equipoise and resolves all reasonable doubt in favor of the Veteran.  Jandreau, 492 F.3d at 1377 n.4.  The claim for service connection for tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Service connection for right ear sensorineural hearing loss is denied.

Service connection for left ear sensorineural hearing loss is denied.

Service connection for tinnitus is granted.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


